Citation Nr: 0305932	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-11 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran's disability compensation was properly 
reduced while he was incarcerated for conviction of a felony.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  During the course of the appeal, 
the veteran was residing in Massachusetts.  He has since 
returned to West Virginia.  This case has been certified to 
the Board from the RO in Boston, Massachusetts.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Effective from January 1971, the veteran has been 
entitled to total disability based on individual 
unemployability, and special monthly compensation for the 
loss of use of the right foot and for loss of a creative 
organ.  

3.  The veteran was incarcerated in a Federal prison on May 
25, 2001, for a felony conviction.  


CONCLUSION OF LAW

The reduction of the veteran's disability compensation 
benefits due to his incarceration for conviction of a felony 
is appropriate.  38 U.S.C.A. §§ 1114(a), 5102, 5103, 5103A, 
5107, 5313 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.665 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the correspondence sent the veteran in 
February 2002, March 2002, and April 2002, describing what VA 
would do to assist the veteran, the evidence the veteran 
needed to provide, and the evidence the VA had, and a July 
2002 Statement of the Case, provided notice to the veteran of 
what the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Cf. Quartuccio v. 
Principi, 16 Fed App. 183 (2002).  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Because this case has been decided under Sabonis v. Brown, 6 
Vet. App. 426 (1994), VCAA is not applicable "because the 
law as mandated by statute and not the evidence is 
despositive of th[e] claim."  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Generally, any person who is incarcerated in a Federal, State 
or local penal institution in excess of 60 days for a 
conviction of a felony committed after October 7, 1980, and 
is rated 20 percent or more, shall not be paid compensation, 
or dependency and indemnity compensation, in excess of the 
amount specified in 38 U.S.C.A. § 1114(a), beginning on the 
61st day of incarceration.  A person whose benefits are 
subject to this reduction shall be informed of the rights of 
the person's dependents to an apportionment while the person 
is incarcerated, and the conditions under which payments to 
the person may be resumed upon release from incarceration.  
See 38 U.S.C.A. § 5313(a)(c)(d); 38 C.F.R. § 3.665(a)(c)(d).  

The rates for wartime disability compensation are noted in 
38 U.S.C.A. § 1114.  Under section (a), the monthly 
compensation specified is at the 10 percent rate.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that, effective from January 1971, 
the veteran has been entitled to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities, as well as to special monthly 
compensation for the loss of use of the right foot and for 
loss of a creative organ.  

In February 2002, VA was advised by the Federal Bureau of 
Prisons that the veteran had been convicted of a felony, 
which was committed on June 28, 2000; that he was 
incarcerated on May 25, 2001; that the length of his sentence 
was twenty-seven months; and that he was scheduled for 
release on May 8, 2003.  

By February 2002 letter, the veteran was notified by VA of 
the proposed reduction in his compensation benefits due to 
his incarceration, and advised of his due process rights.  
The veteran questioned the reduction asserting that he was 
entitled to the VA disability compensation, having earned 
those benefits during combat while he was on active duty.  He 
also questioned whether he would eventually receive the 
payments withheld while incarcerated when he was released 
from prison.  

VA advised him, by letters dated in March 2002, of the 
statutory regulation to reduce his benefits to the 10 percent 
rate, effective on the 61st day of incarceration for a felony 
conviction.  He was also advised of the provisions available 
for his dependents to apply for an apportionment of his VA 
benefits while he was incarcerated, and that his benefits 
would be resumed on the date of release from incarceration, 
if VA is notified within one year following the date of his 
release.  Further, he was informed that he was not entitled 
to an money withheld from his VA benefits as a result of his 
incarceration for a felony conviction; however, his 
dependents may be able to receive all or part of it in the 
form of an apportionment, but they had to contact VA and make 
such a request.  

In an April 2002 rating action, the veteran's VA disability 
compensation benefits were reduced to the 10 percent rate, 
effective from July 24, 2001, based on his incarceration on 
May 25, 2001, for conviction of a felony.  

Under the circumstances, the Board finds that the veteran's 
VA disability compensation benefits were properly reduced to 
the 10 percent rate, effective on the 61st day following the 
date of his incarceration for a felony conviction.  At this 
point, it is important to relate that the veteran's rating 
was not reduced to 10 percent, only the payments to which he 
was entitled while incarcerated as of the 61st day of 
incarceration were reduced to that comparable to a 10 percent 
rating.  In so reducing the payments, all due process was 
afforded the veteran.  In cases, such as here, where the law 
and not the evidence is dispositive of the claim, the claim 
must be denied because of lack of legal merit or lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

As the veteran's reduction in VA disability compensation 
benefits was proper, the claim is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

